Citation Nr: 0031906	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision granted service connection for PTSD and 
assigned a 10 percent evaluation and confirmed a 
noncompensable evaluation for bilateral hearing loss.  The 
veteran filed a timely substantive appeal.  

The veteran's appeals were previously before the Board in 
February 1999, at which time they were remanded to the RO for 
additional development.

It is noted that in his October 1997 VA Form 9, the veteran 
argued that he was entitled to a 30 percent evaluation for 
his PTSD.  In a May 2000 rating decision, the RO granted a 30 
percent rating for the veteran's PTSD, effective September 30 
1996, the date of receipt of his claim for entitlement to 
service connection.  The May 2000 decision informed the 
veteran that the 30 percent evaluation was a full grant of 
the benefits sought.  Given the veteran's "clearly expressed 
intent to limit the appeal" to entitlement to a 30 percent 
disability rating and the RO's notice of intent to end the 
appeal, the issue of entitlement to a rating in excess of 30 
percent for PTSD is no longer in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Notwithstanding the 30 
percent evaluation granted in the May 2000 decision, the 
record reflects that in a September 2000 rating decision, the 
RO increased the disability to 50 percent disabling. 


FINDINGS OF FACT

1.  The most recent audiologic evidence demonstrates that the 
veteran has an average pure tone threshold of 46 decibels in 
the right ear, with speech recognition ability of 88 percent, 
and an average pure tone threshold of 51 decibels in the left 
ear, with speech recognition ability of 84 percent.

2.  The totality of competent and probative evidence of 
record demonstrates the veteran has no more than Level II 
hearing loss of the right ear and Level II hearing loss of 
the left ear without an exceptional pattern of hearing loss.

3.  The service-connected hearing disability is not shown by 
competent evidence to have resulted in marked interference 
with employment or to have required frequent periods of 
hospitalization, nor has an exceptional or unusual disability 
picture been presented.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, 
Diagnostic Code 6100 (1998), 38 C.F.R. §§ 4.1, 4.85, 4.86, 
Tables VI and VII (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that entitlement to service connection 
for bilateral hearing loss was granted, at a noncompensable 
evaluation level, by the RO in a rating decision dated in May 
1975, following review of the veteran's service medical 
records and the report of a March 1975 VA examination.  The 
noncompensable evaluation assigned by the RO in May 1975 has 
remained in effect since that rating action.

On VA audiological evaluation in January 1996, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 5, 50, 60, and 60 
decibels, respectively.  These results translate to an 
average puretone threshold of 44 decibels.  Speech audiometry 
testing revealed speech recognition ability of 98 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 5, 
30, 75, and 75 decibels, respectively.  These results 
translate to an average puretone threshold of 46 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 84 percent in the left ear.  The diagnosis was 
sensorineural hearing loss, both ears.  

On VA audiological evaluation in June 1997, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 10, 55, 70, and 65 
decibels, respectively.  These results translate to an 
average puretone threshold of 50 decibels.  Speech audiometry 
testing revealed speech recognition ability of 94 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 10, 
40, 75, and 80 decibels, respectively.  These results 
translate to an average puretone threshold of 51 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the left ear.  The diagnosis was 
sensorineural hearing loss, both ears.

The veteran was accorded a video-conference hearing before 
the undersigned in November 1998.  At that time, he testified 
that his hearing loss has progressively worsened.  He 
reported that he experienced difficulty hearing instructions 
and that his disability interfered with verbal instructions 
on the job.  

On VA audiological evaluation in May 1999, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 10, 50, 65, and 70 
decibels, respectively.  These results translate to an 
average puretone threshold of 49 decibels.  Speech audiometry 
testing revealed speech recognition ability of 84 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 5, 
40, 70, and 75 decibels, respectively.  These results 
translate to an average puretone threshold of 48 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 84 percent in the left ear.

The veteran submitted a private audiogram in graph form dated 
in June 1999.  This showed that auditory thresholds were 25, 
65, 80, and 80 decibels at 1000, 2000, 3000, and 4000 Hz in 
the right ear, and 30, 60, 85, and 95 at the same frequencies 
in the left ear.  The average auditory threshold in the right 
ear at these frequencies was 62.5 decibels and 67.5 decibels 
in the right ear.  Speech reception thresholds were 76 
percent in each ear.

On audiology evaluation for VA in September 1999, the 
veteran's right ear auditory thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 10, 50, 60, 
and 65 decibels, respectively.  These results translate to an 
average puretone threshold of 46 decibels.  Speech audiometry 
testing revealed speech recognition ability of 88 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 10, 
45, 75, and 75 decibels, respectively.  These results 
translate to an average puretone threshold of 51 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 84 percent in the left ear.  The diagnosis was bilateral 
high frequency sensorineural hearing loss.  

Pertinent Law and Regulations 

Initially, the Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims, and that VA has fulfilled its obligation to assist 
him in the development of the facts of his case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The regulations pertaining to the evaluation of hearing loss 
were revised effective June 10, 1999. Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85- 4.87). 
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the schedule 
establishes 11 auditory hearing acuity levels designated from 
level I for essentially normal hearing acuity through level 
XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87a, 
Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, 
Tables VI and VII (1999).  

The same criteria were in effect prior to the recent 
revisions of the rating schedule.  Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 
18, 1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  

Thirty-eight C.F.R. 4.86 was added to the rating schedule as 
the result of the revisions.  That regulation provides that:

(a) When the puretone threshold at each 
of the four specified  frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more,  the rating specialist 
will determine the Roman numeral 
designation for  hearing impairment from 
either Table VI or Table VIa, whichever 
results  in the higher numeral.  Each ear 
will be evaluated separately. 

(b) When the puretone threshold is 30 
decibels or less at 1000  Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will  determine the 
Roman numeral designation for hearing 
impairment from  either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  Lendenman 
v. Principi, 3 Vet. App. 345 (1992).


Analysis

In the instant case, the preponderance of the evidence is 
against the finding that a compensable evaluation for 
bilateral defective hearing is warranted, as the veteran's 
bilateral hearing loss is considered noncompensable under the 
applicable schedular criteria.  

The private audiology examination shows results that suggest 
the veteran has a compensable hearing loss.  However, VA and 
examinations for VA conducted before and after the private 
evaluation show hearing loss that does not meet the criteria 
for a compensable evaluation.

The reported test results from the most recent audiology 
evaluation for VA, September 1999 showed level II hearing 
loss in each ear.  This level of hearing acuity does not 
warrant a compensable evaluation.  38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII, Diagnostic Code 6100 (1998), 38 C.F.R. §§ 
4.1, 4.85, Tables VII (1999).  In short the weight of the 
evidence shows that the veteran does not have a compensable 
level of hearing loss.

The Board has considered the applicability of the provisions 
of 38 C.F.R. § 4.86 to the veteran's case.  However, none of 
the audiology evaluations have puretone thresholds that meet 
the criteria contained in that regulation.

The veteran testified at a video-conference hearing before 
the undersigned in November 1998.  He reported that his 
hearing had gotten progressively worse.  

The Board is aware that the veteran has testified that his 
hearing has gotten progressively worse, but the medical 
evidence does not show hearing loss approximating the levels 
necessary for a compensable evaluation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The regulations provide 
that the veteran's disability to be rated on the results of 
these examinations, and the veteran has not submitted 
evidence that would contradict the results of these 
examinations.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

As discussed above, the medical evidence of record shows that 
the veteran's hearing loss does not satisfy the requirements 
for a compensable evaluation.

The Board has also considered all applicable provisions of 38 
C.F.R. Parts 3 and 4 but finds no basis for an allowance.  In 
this regard, the Board notes 38 C.F.R. § 3.321(b)(1) provides 
that in an exceptional case, where the schedular evaluations 
are found to be inadequate, the Chief Benefits Director or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability.  38 C.F.R. § 3.321(b)(1) (1999).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

In the case at hand, there is nothing probative to support a 
finding that the veteran has such an unusual or exceptional 
disability picture as a result of the service- connected 
hearing disability.  He has not recently been hospitalized 
for a hearing disability.

The Board notes that the veteran has reported difficulty 
hearing when in noisy environments and that his hearing loss 
causes some difficulty on the job.  However, he has not 
reported any loss of income, or opportunities for advancement 
as the result of his hearing loss.  He has also not reported 
that he has been disciplined or suspended from his employment 
as a result of his service-connected hearing loss.  There is 
no other evidence that the hearing loss disability causes 
marked interference with employment.  The veteran was 
specifically invited to submit such evidence in the Board's 
remand, but has not done so.  The veteran did testify as to 
his belief that he was denied employment due to his hearing 
loss, but he noted that there was no documentation in support 
of his belief.  He has not reported the existence of evidence 
that could show that his hearing loss causes marked 
interference with employment, and the record shows that the 
disability has not required any periods of hospitalization.  
Thus, the factors necessary for an extraschedular evaluation 
are not present.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

	


 
- 10 -


- 1 -


